--------------------------------------------------------------------------------

AFFILIATE STOCK PURCHASE AGREEMENT

          STOCK PURCHASE AGREEMENT, dated as of April 26, 2010 (this
“Agreement”), by and between the person designated as the Purchaser on the
signature page hereto (the “Purchaser”) and the persons designated as the
Selling Stockholder on the signature page hereto (the “Selling Stockholder,” and
together with the Purchaser, the “Parties” or “parties”).

W I T N E S S E T H

          WHEREAS, the Purchaser wishes to purchase an aggregate number of
shares of common stock of SWAV Enterprises, Ltd., a Nevada corporation
(“Company”) as set forth on the signature page hereto, designated as the
“Shares”; and the Selling Stockholder wishes to sell the Shares of the Company
to the Purchaser for an aggregate purchase price as set forth on the signature
page hereto (the “Purchase Price”); and

          NOW THEREFORE, in consideration of the promises and respective mutual
agreements herein contained, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as to the following:

ARTICLE 1
SALE AND PURCHASE OF THE SHARES

          1.1 Sale of the Shares. Subject to the terms and conditions set forth
herein, on the basis of the representations, warranties and covenants herein
contained, at the Closing as described in paragraph 1.2 below, the Selling
Stockholder agree to sell, assign, transfer and deliver their Shares to the
Purchaser, and the Purchaser agrees to purchase the Shares from the Selling
Stockholder.

          1.2 The Closing. The purchase of the Shares shall take place at the
law office of The Sourlis Law Firm located at 214 Broad Street, Red Bank, New
Jersey 07701 within two business days after the satisfaction of all conditions
set forth herein (the “Closing”) on or about April 26, 2010 (the “Closing
Date”).

          1.3 Instruments of Conveyance and Transfer. At the Closing, the
Selling Stockholder shall deliver a certificate(s) representing the Shares to
the Purchaser in the name of the Purchaser (“Certificate(s)”) and a stock power,
as shall be effective to vest in the Purchaser all right, title and interest in
and to all of the Shares.

          1.4 Consideration and Payment for the Shares. In consideration for the
Shares, the Purchaser shall pay to the Selling Stockholder the Purchase Price.
The Purchase Price shall be paid on the Closing Date.

--------------------------------------------------------------------------------

ARTICLE 2
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLING
SECURITYHOLDERS

          Unless specifically stated otherwise, each of the Selling Stockholder
represents, warrants and covenants that the following are true and correct as of
the date hereof and will be true and correct through the Closing Date as if made
on that date:

          2.1 Authority. The Selling Stockholder has all requisite power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated herein.

          2.2 Binding Agreement. This Agreement constitutes, and upon execution
and delivery thereof by the Selling Stockholder, will constitute, a valid and
binding agreement of the Selling Stockholder, enforceable by and against the
Selling Stockholder in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency or similar laws affecting creditor’s rights
generally or the availability of equitable remedies.

          2.3 No Violation of Corporate Documents or Agreements. To the best of
his Knowledge (which shall mean the actual and constructive knowledge of the
Selling Stockholder), the execution and delivery of this Agreement by the
Selling Stockholder and the performance by the Selling Stockholder of his
obligations hereunder will not cause, constitute, or conflict with or result in
(i) any breach or violation, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under any of the provisions of, or constitute a
default under, any license, indenture, mortgage, charter, instrument,
certificate of incorporation, bylaw, judgment, order, decision, writ,
injunction, or decree or other agreement or instrument or proceeding to which
the Company or stockholders are a party, or by which they may be bound, nor will
any consents or authorizations of any party other than those hereto by required,
(ii) an event that would cause the Company to be liable to any party, or (iii)
an event that would result in the creation or imposition or any lien, charge or
encumbrance on any asset of the Company or on the Shares to be acquired by the
Purchaser.

          2.4 Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution.
As of the date hereof, the authorized capital of the Company is 25,000,000
shares of Common Stock, par value $0.001 per share. The issued and outstanding
capital stock of the Company as of the date of this Agreement is 12,734,770
shares of Common Stock. All of the shares of Common Stock are duly authorized,
validly issued, fully paid and non-assessable. No shares of capital stock of the
Company are subject to preemptive rights or similar rights of the stockholders
of the Company or any liens or encumbrances imposed through the actions or
failure to act of the Company, or otherwise. As of the date hereof, (i) there
are no outstanding options, warrants, convertible securities, scrip, rights to
subscribe for, puts, calls, rights of first refusal, tag-along agreements, nor
any other agreements, understandings,

2

--------------------------------------------------------------------------------

claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company, or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company, (ii)
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of its securities under the Securities Act of 1933, as
amended (the “Securities Act”), and (iii) there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in the
Company’s certificate of incorporation or bylaws or in any agreement providing
rights to security holders) that will be triggered by the transactions
contemplated by this Agreement. The Company has furnished to the Purchaser true
and correct copies of the Company’s certificate of incorporation and bylaws in
full force and effect and certified by the Secretary of the Company to such
effect as of the Closing Date.

          2.5 Private Placement. The Selling Stockholder is selling the Shares
to the Purchaser without registration pursuant to the exemptions afforded the
Company under Section 4(1 ½) of the Securities Act, and will take any and all
actions to make such exemption available. The Company shall at no time place a
“Stop Order” on the Shares.

          2.6 No Governmental Action Required. The execution and delivery by the
Company of this Agreement does not and will not, and the consummation of the
transactions contemplated hereby will not, require any action by or in respect
of, or filing with, any governmental body, agency or governmental official.

          2.7 Compliance with Applicable Law and Corporate Documents. To the
best of its Knowledge (which shall mean the actual and constructive knowledge of
the officer, directors, agents and representatives of the Company),, the Company
is in compliance with and conforms to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of any
domestic or foreign government or any instrumentality thereof having
jurisdiction over the conduct of its businesses or the ownership of its
properties.

          2.8 Financial Statements.

          (a) The Purchaser has received a copy of the Company’s publicly filed
consolidated financial statements of the Company for the quarter ended December
31, 2009 and an unaudited Balance Sheet as of the Closing Date or such other
time as may be reasonably agreed to by the Company and the Purchaser (“Financial
Statements”). The Financial Statements fairly present the financial condition of
the Company at the dates indicated and its results of their operations and cash
flows for the periods then ended and, except as indicated therein, reflect all
claims against, debts and liabilities of the Company, fixed or contingent, and
of whatever nature.

          (b) Since the date of the Balance Sheet (the “Balance Sheet Date”),
there has been no material adverse change in the assets or liabilities, or in
the business or condition, financial or otherwise, or in the results of
operations or prospects, of the Company, whether as a result of any legislative
or regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise and no material adverse
change in the assets or liabilities, or in

3

--------------------------------------------------------------------------------

the business or condition, financial or otherwise, or in the results of
operation or prospects, of the Company except in the ordinary course of
business.

          (c) Since the Balance Sheet Date, the Company has not suffered any
damage, destruction or loss of physical property (whether or not covered by
insurance) affecting its condition (financial or otherwise) or operations
(present or prospective), nor has the Company issued, sold or otherwise disposed
of, or agreed to issue, sell or otherwise dispose of, any capital stock or any
other security of the Company and have not granted or agreed to grant any
option, warrant or other right to subscribe for or to purchase any capital stock
or any other security of the Company or has incurred or agreed to incur any
indebtedness for borrowed money.

          (d) The Financial Statements are contained in the Company’s filings
and reports made with the Securities and Exchange Commission (“SEC”) since the
Company’s formation (the “SEC Reports”).

          2.9 SEC Reports. The Company’s SEC Reports are (i) accurate and
complete, (ii) contain all information required to be filed under the rules and
regulations of the SEC, (iii) are not subject to any outstanding SEC comment
letters or inquiries, and (iv) do not contain any false statement of fact or
fail to state any fact necessary to make the facts stated therein not
misleading. The Company has never been subject to any investigation, injunction
or cease and desist action by the SEC or other federal or state regulatory
agency and to its Knowledge is not currently subject to such pending or
threatened actions.

          2.10      SEC Status. The Company is a “filer” under Section 12(g) of
the Securities Exchange Act of 1934.

          2.11      No Litigation. Other than what is disclosed in the Company’s
reports filed with the SEC, the Company is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or to their
Knowledge, pending or threatened governmental investigation. The Company is not
subject to or in default with respect to any order, writ, injunction, or decree
of any federal, state, local, or foreign court, department, agency, or
instrumentality.

          2.12      No Taxes. The Company is not, and will not, to the best of
its knowledge, become with respect to any periods ending on or prior to the
Closing Date, liable for any income, sales, withholding, franchise, excise,
license, real or personal property taxes (a “Tax”) to any foreign, United States
federal, state or local governmental agencies whatsoever. All United States
federal, state, county, municipality local or foreign income Tax returns and all
other material Tax returns (including information returns) that are required, or
have been required, to be filed by or on behalf of the Company has been or will
be filed as of the Closing Date and all Taxes due pursuant to such returns or
pursuant to any assessment received by the Company have been or will be paid as
of the Closing Date. The charges, accruals and reserves on the books of the
Company in respect of taxes or other governmental charges have been established
in accordance with the tax method of accounting. All returns of the Company that
have been filed relating to Tax are true and accurate in all material respects.
No audit, action, suit, proceeding or other examination regarding taxes for
which the Company may have any liability is currently pending against or with
respect to the

4

--------------------------------------------------------------------------------

Company and the Company has not received any notice (formally or informally) of
any audit, suit, proceeding or other examination. No material adjustment
relating to any Tax returns, no closing or similar agreement have been entered
into or issued or have been proposed (formally or informally) by any tax
authority (insofar as such action relate to activities or income of or could
result in liability of the Company for any Tax) and no basis exists for any such
actions. The Company has not changed any election, adopted or changed any
accounting method or period, filed any amended return for any Tax, settled any
claim or assessment of any Tax, or surrendered any right to claim any refund of
any Tax, or consented to any extension or waiver of the statute of limitations
for any Tax. The Company has not had an “ownership change” as that term is
defined in Section 382 of the Internal Revenue Code of 1986, as amended and in
effect.

          2.13      Conduct of the Business. The Company’s business operations
are properly disclosed in the Company’s SEC reports. From and after the December
31, 2009 until the Closing Date:

          (a)      The Company has not made any expenditures or entered into any
commitments which, when compared to past operations of its business, are unusual
or extraordinary or outside the scope of the normal course of routine
operations;

          (b)      The Company has kept in a normal state of repair and
operating efficiency all tangible personal property used in the operation of its
business;

          (c)      The Company has used its best efforts to maintain the good
will associated with its business, and the existing business relationships with
its agents, customers, lessors, key employees, suppliers and other persons
having relations with it;

          (d)      The Company has not entered into any contract, agreement or
action, or relinquished or released any rights or privileges under any contracts
or agreements, the performance, violation, relinquishment or release of which
could, on the date on which such contract or agreement was entered into, or such
rights or privileges were relinquished or released, be reasonably foreseen to
have a material adverse effect;

          (e)      The Company has not made, or agreed to make, any acquisition
of stock or assets of, or made loans to, any person not in the ordinary course
of business;

          (f)      The Company has not sold or disposed of any assets or created
or permitted to exist any encumbrance on its assets except (x) in the ordinary
course of business and which could not, on the date of such sale, disposition,
creation or permission, be reasonably foreseen to have a material adverse effect
or (y) as otherwise permitted by this Agreement;

          (g)      The Company has kept true, complete and correct books of
records and accounts with respect to its business, in which entries will be made
of all transactions on a basis consistent with past practices and in accordance
with the tax method of accounting consistently applied by the Company;

5

--------------------------------------------------------------------------------

          (h)      The Company has paid current liabilities as and when they
became due and have paid or incurred no fees and expenses not in the ordinary
course of its business;

          (i)      There has been no declaration, setting aside or payment of
any dividend or other distribution in respect of any Shares or any other
securities of the Company (whether in cash or in kind);

          (j)      The Company has not redeemed, repurchased, or otherwise
acquired any of its securities or entered into any agreement to do so;

          (k)      The Company has not made any loan to, or entered into any
other transaction with, any of its directors, officers, and employees;

          (l)      The Company has not made or pledged to make any charitable or
other capital contribution outside the ordinary course of business; and

          (m)      There has not been any other occurrence, event, incident,
action, failure to act or transaction outside the ordinary course of business
that would have a material adverse effect.

          2.14      Liabilities.

          (a)      Except as set forth in the Financial Statements, the Company
has no liabilities or obligations. It is a condition to Closing that the Company
will have no liabilities upon transfer of the Shares to the Purchaser.

          (b)      Since December 31, 2009, the Company has not:

          (i)        subjected to encumbrance, or agreed to do so to any of
their assets, tangible or intangible other than purchase money liens in the
ordinary course of business on equipment used in the conduct of business and
incurred to finance the purchase price of the equipment involved and which do
not cover any other asset of the Company;

          (ii)       except as otherwise contemplated hereby, engaged in any
transactions affecting its business or properties not in the ordinary course of
business consistent with past practice or suffered any extraordinary losses or
waived any rights of substantial value except in the ordinary course of
business; or

          (iii)      other than in the ordinary course of business consistent
with past practice, granted or agreed to grant, or paid or agreed to pay any
increase in the rate of wages, salaries, bonuses or other remuneration of any
officer, director or consultant of the Company or any increase of 5% or more in
the rate of wages, salaries, bonuses or other remuneration of any
non-officer/director or employee or become a party to any employment contract or
arrangement with any of its directors, officers, consultants or employees or
become a party to any contract or arrangement with any director, officer,
consultant or employee providing for

6

--------------------------------------------------------------------------------

bonuses, profit sharing payments, severance pay or retirement benefits, other
than as set forth in any Exhibit or Schedule hereto.

          2.15      ERISA Compliance. The Company maintains no “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), under which the Company or any ERISA Affiliate
has any current or future obligation or liability or under which any employee of
the Company or any ERISA Affiliate has any current or future right to benefits.

          2.16      Insurance. The Company does not maintain any insurance.

          2.17      Compliance with Law. To the best of its Knowledge, the
Company has complied with, and is not in violation of any provision of laws or
regulations of federal, state or local government authorities and agencies,
including any environmental laws and regulations. There are no pending or
threatened proceedings against the Company by any federal, state or local
government, or any department, board, agency or other body thereof.

          2.18      Consents. No third parties consents are required to be
obtained as a result of the change of control of the Company hereby.

          2.19      Agreements. The Company is not a party to any material
agreement, loan, credit, lease, sublease, franchise, license, contract,
commitment or instrument or subject to any corporate restriction. True, correct
and complete copies of all such loan or credit agreements have been delivered to
the Purchaser. Neither the Company nor any other party is in default under any
such agreement, loan, credit, lease, sublease, franchise, license, contract,
commitment, instrument or restriction. No such instrument requires the consent
of any other party thereto in order to consummate the sales of the Shares
hereby.

          2.20      Survival of Representations. The representations and
warranties herein by the Company are true and correct in all material respects
on and as of the Closing Date with the same force and effect as though said
representations and warranties had been made on and as of the Closing Date and
will survive any termination of this Agreement.

          2.21      Ownership. That the Selling Stockholder owns the Shares free
and clear of all encumbrances, pledges, liens and have the right to sell the
Shares to the Purchaser pursuant to the terms of this Agreement.

          2.22      Not Underwriters/Broker-Dealers. The Selling Stockholder is
not an “underwriter” or registered “broker-dealers” as those terms are defined
under the rules and regulations promulgated by the SEC.

          2.23      No Finders or Promoters. There are no finders or promoters
in connection with the Selling Stockholder’s shares of the Shares.

          2.24      Agreements. The Selling Stockholder is not a party to any
material agreement, loan, credit, lease, sublease, franchise, license, contract,
commitment or instrument or subject to any corporate restriction. The Selling
Stockholder is not in default under any such agreement, loan, credit, lease,
sublease, franchise, license, contract,

7

--------------------------------------------------------------------------------

commitment, instrument or restriction. No such instrument requires the consent
of any other party thereto in order to consummate the sales of hereby.

          2.25      Survival of Representations. The representations and
warranties herein by the Selling Stockholder are true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though said representations and warranties had been made on and as of the
Closing Date and will survive any termination of this Agreement.

ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER

          Unless specifically stated otherwise, the Purchaser represents,
warrants and covenants that the following are true and correct as of the date
hereof and will be true and correct through the Closing Date as if made on that
date:

          3.1      Agreement’s Validity. This Agreement has been duly executed
and delivered by the Purchaser, has been duly authorized by the Purchaser, and
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally or the availability of equitable remedies.

ARTICLE 4
COVENANTS OF THE PARTIES

          4.1      General. In case at any time after the Closing Date any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may request, all at the sole cost and expense of the requesting Party
(unless the requesting Party is entitled to indemnification therefor under
Article 6 below).

          4.2      Notices and Consents. The Selling Stockholder will give any
notices to third parties, and the Selling Stockholder will use its best efforts
to obtain any third-party Consents that may be required. Each of the Parties
will give any notices to, make any filings with, and use its best efforts to
obtain any required authorizations, Consents, and approvals of governmental
bodies.

          4.3      Transition. The Selling Stockholder will not take any action
that is designed or intended to have the effect of discouraging any lessor,
licensor, customer, supplier, or other business associate of the Company from
maintaining the same business relationships with the Company after the Closing
Date as it maintained with the Company prior to the Closing Date. The Selling
Stockholder will refer all customer inquiries relating to their business to the
Purchaser from and after the Closing Date.

8

--------------------------------------------------------------------------------

ARTICLE 5
THE CLOSING

          5.1 Time of Closing. The Closing of the transactions hereby shall
occur upon the satisfaction of all conditions to Closing, on or about the
Closing Date.

          5.2 Deliveries. The Closing shall occur as a single integrated
transaction, as follows, and the delivery or satisfaction of the following items
shall be conditions precedent to the parties’ obligations to close:

          (a) Delivery by the Selling Stockholder. At the Closing, the Selling
Stockholder shall deliver to The Sourlis Law Firm:

  (i)

The Shares;

        (ii)

A Stock Power for the Shares; and

        (iii)

A fully executed copy of this Agreement.

          (b) Delivery by the Purchaser. The Purchaser shall deliver (i) a fully
executed copy of this Agreement and (ii) the Purchase Price by wire transfer to
The Sourlis Law Firm.

ARTICLE 6
INDEMNIFICATION

          6.1 Purchaser Claims. (a) The Selling Stockholder agrees to indemnify
and hold harmless the Purchaser, his successors and assigns, against, and in
respect of:

          (i)      Any and all damages, losses, liabilities, costs, and expenses
incurred or suffered by the Purchaser that result from, relate to, or arise out
of:

          (a)      Any failure by the Selling Stockholder to carry out any
covenant or agreement contained in this Agreement;

          (b)      Any material misrepresentation or breach of warranty by the
Selling Stockholder contained in this Agreement, or any certificate, furnished
to the Purchaser by the Selling Stockholder pursuant hereto; or

          (ii)      Any and all actions, suits, claims, proceedings,
investigations, demands, assessments, audits, fines, judgments, costs, and other
expenses (including, without limitation, reasonable legal fees and expenses)
incident to any of the foregoing including all such expenses reasonably incurred
in mitigating any damages resulting to the Purchaser from any matter set forth
in subsection (i) above.

          (b)      The amount of any liability of the Selling Stockholder under
this Section 6.1 shall be computed net of any tax benefit to the Purchaser from
the matter giving rise to the claim for indemnification hereunder and net of any
insurance proceeds

9

--------------------------------------------------------------------------------

received by the Purchaser with respect to the matter out of which such liability
arose. Notwithstanding the foregoing, any liability of the Selling Stockholder
shall not exceed the Purchase Price.

          (c)      The representations and warranties of the Selling Stockholder
contained in this Agreement, or any certificate delivered by or on behalf of the
Selling Stockholder pursuant to this Agreement or in connection with the
transactions contemplated herein shall survive the consummation of the
transactions contemplated herein and shall continue in full force and effect for
a period commencing on the Closing Date until the one year anniversary of such
date (“Survival Period”). Anything to the contrary notwithstanding, the Survival
Period shall be extended automatically to include any time period necessary to
resolve a written claim for indemnification which was made in reasonable detail
before expiration of the Survival Period but not resolved prior to its
expiration, and any such extension shall apply only as to the claims so asserted
and not so resolved within the Survival Period. Liability for any such item
shall continue until such claim shall have been finally settled, decided, or
adjudicated.

          (d)      The Purchaser shall provide written notice to Selling
Stockholder of any claim for indemnification under this Article as soon as
practicable; provided, however, that failure to provide such notice on a timely
basis shall not bar the Purchaser’s ability to assert any such claim except to
the extent that the Selling Stockholder is actually prejudiced thereby, provided
that such notice is received by the Selling Stockholder during the applicable
Survival Period. The Purchaser shall make commercially reasonable efforts to
mitigate any damages, expenses, etc. resulting from any matter giving rise to
liability of the Selling Stockholder under this Article.

          6.2 Defense of Third-Party Claims. With respect to any claim by the
Purchaser under Section 6.1, relating to a third party claim or demand, the
Purchaser shall provide the Selling Stockholder with prompt written notice
thereof and the Selling Stockholder may defend, in good faith and at its
expense, by legal counsel chosen by it and reasonably acceptable to the
Purchaser any such claim or demand, and the Purchaser, at its expense, shall
have the right to participate in the defense of any such third party claim. So
long as the Selling Stockholder is defending in good faith any such third party
claim, the Purchaser shall not settle or compromise such third party claim. In
any event the Purchaser shall cooperate in the settlement or compromise of, or
defense against, any such asserted claim.

          6.3 Selling Stockholder’s Claims. The Purchaser shall indemnify and
hold harmless the Selling Stockholder against, and in respect of, any and all
damages, claims, losses, liabilities, and expenses, including without
limitation, legal, accounting and other expenses, which may arise out of:

          (a) any material breach or violation by the Purchaser of any covenant
set forth herein or any failure to fulfill any obligation set forth herein; or

          (b) any material breach of any of the representations or warranties
made in this Agreement by the Purchaser.

10

--------------------------------------------------------------------------------

ARTICLE 7
MISCELLANEOUS

          7.1 Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.

          7.2 Notices. Any notice or communications hereunder must be in writing
and given by depositing same in the United States mail addressed to the party to
be notified, postage prepaid and registered or certified mail with return
receipt requested or by delivering same in person. Such notices shall be deemed
to have been received on the date on which it is hand delivered or on the third
business day following the date on which it is to be mailed. For purpose of
giving notice, the addresses of the parties shall be:

If to Selling Stockholder:

Please see Signature Page

With copies to:

Virginia K. Sourlis, Esq.
The Sourlis Law Firm
214 Broad Street
Red Bank, NJ 07701
Phone: (732) 530-9007
Fax: (732) 530-9008
Email: Virginia@SourlisLaw.com

If to Purchaser:

Joerg Ott
Lotus Holdings Limited
Managing Member
Otto-Spesshardt-Str. 16
Eisenach 99817
Germany

11

--------------------------------------------------------------------------------

          7.3 Governing Law. This Agreement shall be governed in all respects,
including validity, construction, interpretation and effect, by the laws of the
State of Nevada (without regard to principles of conflicts of law).

          7.4 Counterparts. This Agreement may be executed in separate
counterparts and with facsimile signatures each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Telecopied or email (via PDF) signatures shall be deemed to have the
same effect as an original.

          7.5 Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Agreement may be amended, superseded, canceled, renewed, or
extended, and the terms hereof may be waived, only by a written instrument
signed by authorized representatives of the parties or, in the case of a waiver,
by an authorized representative of the party waiving compliance. No such written
instrument shall be effective unless it expressly recites that it is intended to
amend, supersede, cancel, renew or extend this Agreement or to waive compliance
with one or more of the terms hereof, as the case may be. No delay on the part
of any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any party of any such
right, power or privilege, or any single or partial exercise of any such right,
power of privilege, preclude any further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that any party may
otherwise have at law or in equity. The rights and remedies of any party based
upon, arising out of or otherwise in respect of any inaccuracy in or breach of
any representation, warranty, covenant or agreement contained in this Agreement
shall in no way be limited by the fact that the act, omission, occurrence or
other state of facts upon which any claim of any such inaccuracy or breach is
based may also be the subject of any other representation, warranty, covenant or
agreement contained in this Agreement (or in any other agreement between the
parties) as to which there is no inaccuracy or breach.

          7.6 Binding Effect; No Assignment, No Third-Party Rights. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. This Agreement is not
assignable without the prior written consent of each of the Parties or by
operation of law. This Agreement is for the sole benefit of the Parties hereto
and their permitted assigns, and nothing herein, expressed or implied, shall
give or be construed to give to any person, any legal or equitable rights,
benefits or remedies of any nature whatsoever, including any rights of
employment for any specified period, under or by reason of this Agreement.

          7.7 Further Assurances. Each party shall, at the request of the other
party, at any time and from time to time following the Closing Date promptly
execute and deliver, or cause to be executed and delivered, to such requesting
party all such further instruments and take all such further action as may be
reasonably necessary or appropriate to carry out the provisions and intents of
this Agreement and of the instruments delivered pursuant to this Agreement.

          7.8 Severability of Provisions. If any provision or any portion of any
provision of this Agreement or the application of any such provision or any
portion thereof to any person or circumstance, shall be held invalid or
unenforceable, the remaining portion of such

12

--------------------------------------------------------------------------------

provision and the remaining provisions of the Agreement, or the application of
such provision or portion of such provision is held invalid or unenforceable to
person or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and such provision or portion of
any provision as shall have been held invalid or unenforceable shall be deemed
limited or modified to the extent necessary to make it valid and enforceable, in
no event shall this Agreement be rendered void or unenforceable.

          7.9 Exhibits and Schedules. All exhibits annexed hereto, and all
schedules referred to herein, are hereby incorporated in and made a part of this
Agreement as if set forth herein. Any matter disclosed on any schedule referred
to herein shall be deemed also to have been disclosed on any other applicable
schedule referred to herein.

          7.10 Captions. All section titles or captions contained in this
Agreement or in any schedule or exhibit annexed hereto or referred to herein are
for convenience only, shall not be deemed a part of this Agreement and shall not
affect the meaning or interpretation of this Agreement. All references herein to
sections shall be deemed references to such parts of this Agreement, unless the
context shall otherwise require.

          7.11 Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the Closing Date occurs, each party hereto shall pay
its own expenses incidental to the preparation of this Agreement, the carrying
out of the provisions hereof and the consummation of the transactions
contemplated.

          7.12 Public Announcements. The parties agree to consult with each
other before issuing any press release or making any public statement or
completing any public filing with respect to this Agreement or the transactions
contemplated hereby and, except as may be required by applicable law or any
listing agreement with any national securities exchange or quotation system,
will not issue any such press release or make any such public statement prior to
consultation.

          7.13 Non-confidentiality. Notwithstanding an other provision in this
Agreement, Selling Stockholder and the Purchaser, and each employee,
representative or other agent of the same (collectively the “Covered Parties”),
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to a Covered Party
relating to such tax treatment and tax structure.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW]

13

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement,
as of the date first written herein above.

 

THE PURCHASER:

 

/s/ Joerg Ott                                                           
Joerg Ott (on behalf of himself and/or an affiliate/designee)
Managing Member


 

  SELLING STOCKHOLDER:               Signature Above               Print Name
Above               Total Number of Shares Being Sold               Total
Purchase Price for Shares Being Sold

14

--------------------------------------------------------------------------------